Citation Nr: 1125540	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-19 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of right shoulder arthroscopy from August 1, 2006, to June 1, 2009.

2.  Entitlement to an initial evaluation in excess of 30 percent for residuals of right shoulder arthroscopy since June 2, 2009.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 2006.

These issues come before the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued by the Cleveland, Ohio, and St. Petersburg, Florida, Regional Offices, respectively.  In a January 2008 rating decision, the Cleveland Regional Office ("RO") granted the Veteran's claim of entitlement to service connection for residuals of right shoulder arthroscopy, with an initial evaluation of 10 percent, effective August 1, 2006, and denied his claims of entitlement to service connection for a low back disability and pes planus.  In a subsequent August 2009 rating decision, following the receipt of the Veteran's notice of disagreement ("NOD") with the initial disability rating for his low back disability, the St. Petersburg RO increased his disability rating to 30 percent, effective June 2, 2009, forward.  However, despite the assignment of an increased disability evaluation for this disability for the period June 2, 2009, forward, the issue remains in appellate status because a higher schedular rating is available.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal").

The Board observes that, although the Veteran previously requested the opportunity to testify at a personal hearing before a Decision Review Officer, in a July 2009 telephone conversation, he confirmed that he actually wished to withdraw his request in lieu of a hearing before the Board.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2010).

In January 2011, the Veteran testified before the undersigned during a travel Board hearing at the St. Petersburg RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The issues of entitlement to service connection for a low back disability and pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified is additional action is required on his part.


FINDINGS OF FACT

1.  For the period August 1, 2006, to June 1, 2009, the Veteran's residuals of right shoulder arthroscopy were manifested by chronic pain and diminished range of motion, marked by abduction limited to 100 degrees, degenerative signal within the supraspinatus tendon, mild acromioclavicular ("AC") joint arthropathy and cystic fluid in the rotator cuff interval, but without probative evidence of abduction limited to below shoulder level.

2.  For the period June 2, 2009, forward, the Veteran's residuals of right shoulder arthroscopy  have been manifested by chronic pain and diminished range of motion, marked by abduction limited to 30 degrees, external rotation limited to 45 degrees, internal rotation to 90 degrees, and forward flexion to 90 degrees, but without probative evidence of abduction limited to 25 degrees from the side. 


CONCLUSIONS OF LAW

1.  For the period August 1, 2006, to June 1, 2009, the criteria for an evaluation in excess of 10 percent for residuals of right shoulder arthroscopy were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321, 4.71a, Diagnostic Code 5201 (2010).

2.  For the period as of June 2, 2009, the criteria for an evaluation in excess of 30 percent for residuals of right shoulder arthroscopy were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010). 

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).  Thus, any error related to this element is harmless.

The requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

However, for initial rating claims, where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven; therefore, 38 U.S.C.A. 
§ 5103(a) notice is no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Nevertheless, the Board notes that a pre-adjudication notice letter, dated October 2006, advised the Veteran of how to substantiate his original claim for service connection, including what VA would do to assist him in obtaining evidence, as well as both his and VA's responsibilities for acquiring such evidence.  This letter also provided an explanation of how VA assigns both the effective date and disability rating elements of a claim, thus satisfying the requirements of Dingess/Hartman.  

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service treatment records, post-service VA and private treatment records and a VA examination report, dated October 2006.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.

Furthermore, review of the VA examination report shows that the examiner reviewed the pertinent evidence of record, elicited from the Veteran his history of right shoulder injuries, symptomatology and treatment, and provided clinical findings detailing the results of his examination.  For these reasons, the Board concludes that the examination report is adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim. 

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DCs") identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).  In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. 
38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability, regardless of the time period or regulations examined.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2010).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of abduction.  See 38 C.F.R. 
§ 4.71a, Plate I (2010).

The Veteran's current residuals of right shoulder arthroscopy have been evaluated under 38 C.F.R. § 4.71a, DC 5201, which pertains to limitation of motion of the arm.  As the Veteran has reported that he is right-handed, his right arm/shoulder is considered a major extremity for VA purposes.  Under DC 5201, a 20 percent rating is assigned for limitation of motion at shoulder level for the major extremity; a 30 percent rating is assigned for limitation of motion to midway between the side and shoulder level for the major extremity; and a maximum 40 percent rating is assigned for major extremity motion limited to 25 degrees from the side.  

Review of the service treatment records reveals that, in December 2005, the Veteran underwent a right shoulder MRI for complaints of chronic right shoulder pain with probable AC arthrosis/impingement.   The results, however, revealed no obvious abnormality.  Nonetheless, on February 23, 2006, he underwent right shoulder arthroscopic subacromial decompression surgery for nerve impingement.  On February 24, the day after the procedure, he was examined and was found to have range of motion in abduction to 80 degrees.  He was referred for physical therapy and placed on light duty for six weeks.  The physical therapy assessment noted that it was expected that he would have an increase in right shoulder abduction to 160 degrees within eight weeks.  In March 2006, during his service retirement examination, the Veteran complained of continuing right shoulder pain secondary to the February surgery.  Upon examination, it was noted that he had an unspecified decrease in internal rotation and painful movement with range of motion in abduction to less than 90 degrees.  This is the only in-service treatment/examination report following the Veteran's right shoulder surgery that revealed the approximate range of motion of his right arm.  Although a May 15, 2006 treatment record from the orthopedic clinic revealed that he was scheduled to be seen for an evaluation, the Veteran failed to show up for the appointment.  On May 30, he was seen at the clinic with reports of pain in the fifth finger of his right hand; there is no indication that he either reported, received treatment for, or was diagnosed with any significant and/or worsening right shoulder symptomatology.

In October 2006, pursuant to his service connection claim, the Veteran was afforded a VA examination.  He told the examiner that he had recently undergone arthroscopic right shoulder surgery for nerve impingement and reported that, despite the procedure, he was still experiencing chronic pain and was unable to lift his right arm above his head (including being unable to perform any work above his head with his right arm).  Other than pain and stiffness, however, the Veteran neither complained of swelling, flare-ups, or any other symptomatology of his shoulder disorder.  The examiner indicated that he had reviewed the pertinent service treatment records, including the December 2005 MRI and February 2006 surgery report, the latter of which revealed possible degenerative signal within the supraspinatus tendon that was noted as possibly representing some component of chronic tendonitis, mild AC arthropathy, and cystic fluid in the rotator cuff interval, leading to a cyst.  Upon examination, the VA examiner noted that the Veteran's right shoulder was normal in appearance and non-tender to the touch, although palpation of the joint revealed both diminished active and passive range of motion.  Although the examiner noted that the Veteran's internal rotation was limited, he did not specify the exact degree of limitation.  He did, however, specifically note that the Veteran was now able to raise his right arm in abduction above shoulder level (90 degrees) to 100 degrees.  External rotation was found to be normal.  Based on these findings, the VA examiner diagnosed the Veteran with right shoulder joint stiffness.

A review of VA treatment records reveals that, following the October 2006 VA examination, the Veteran did not seek treatment for complaints of right shoulder problems until November 2008, at which time, he reported that his right shoulder pain had increased, was not responding to treatment and was limiting his activities of daily living.  Upon examination, although it was noted that the right shoulder was minimally tender to palpation with limited abduction when compared to the left shoulder, the examiner did not quantify the exact or approximate limitation of motion in degrees.  The Veteran was diagnosed with right shoulder pain/dysfunction and was advised to undergo an MRI.  

In November 2008, a VA orthopedic surgery consultation revealed that the Veteran had a partial tear of the right supraspinatus tendon, confirmed by MRI and clinical examination.  He was advised to discontinue his "Marine Corps" physical therapy and weight-lifting, and was told that if his condition did not improve, additional surgery would be discussed.  Again, there is no evidence indicating the exact or approximate range of motion of his right arm.  The claims folder contains no subsequent VA treatment reports pertaining to the Veteran's right shoulder disability.

In July 2009, the Veteran submitted a June 2009 letter from his private physician, Dr. G. Kwiat, in which he wrote that the Veteran was having continuing complaints of right shoulder pain and dysfunction.  Upon examination, it was noted that there was no deformity or atrophy of the joint, but range of motion was limited by pain with abduction to only 30 degrees, and external rotation to 45 degrees.  Forward flexion was normal at 90 degrees, and extension was to 45 degrees.  Internal rotation and adduction were also found to be normal.  The diagnosis was moderate to severe limitation of use of the right shoulder secondary to a rotator cuff tendinitis and possible tear.  Although he submitted additional statements from Dr. Kwiat pertaining to other conditions, the Veteran did not provide any treatment reports from Dr. Kwiat or statements suggesting that the range of motion in his right shoulder had substantially decreased prior to June 2009.

In January 2011, the Veteran testified at a Travel Board hearing, during which, his service organization representative suggested that the VA examination was inadequate and alleged that a goniometer was not used to measure the Veteran's range of motion.  In this respect, the Board notes that 38 C.F.R. § 4.46 states that the use of a goniometer in the measurement of limitation of motion is indispensable in examinations conducted by VA.  A closer look at the hearing transcript, however, reveals that, although he was asked about the VA examination, the Veteran actually discussed his service retirement examination and said that a goniometer was not utilized during that evaluation.  He specifically noted "it was my final exam as I was getting ready to retire.  They did a full body exam.  It probably lasted about 30 minutes."  Board hearing transcript, p. 5, January 2011.  The Veteran retired from service on July 31, 2006.  As noted above, the VA examination was in October 2006.

A.  Entitlement to an initial evaluation in excess of 10 percent for residuals of right shoulder arthroscopy from August 1, 2006, to June 1, 2009.  

Based on a review of the complete evidence of record, the Board concludes that, for the period from August 1, 2006, to June 1, 2009, the probative evidence is against finding that a rating in excess of the current 10 percent evaluation is warranted for the Veteran's residuals of right shoulder arthroscopy under DC 5201.  In this respect, the Board observes (as aptly pointed out by the Veteran in his May 2009 substantive appeal to the Board) that the lowest rating available under DC 5201 for either a major or minor joint is 20 percent, which is awarded for limitation of motion of the arm to shoulder level.  In this case, however, during the VA examination, the examiner specifically recorded the Veteran's right arm range of motion in abduction at 100 degrees, 10 degrees greater than shoulder level, which, as previously noted, is 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.  Although 38 C.F.R. § 4.71a, DC 5003 provides that limitation of motion, objectively confirmed by findings such as pain, will warrant a 10 percent rating when limitation of motion of the specific joint is noncompensable under the appropriate diagnostic code, DC 5003 requires a finding of degenerative arthritis established by x-ray findings; alternatively, under DC 5010, arthritis due to trauma must also be confirmed by x-ray findings.  In this case, however, there is no probative evidence that would suggest that the Veteran has been diagnosed with arthritis of the right shoulder confirmed by x-rays.  Accordingly, while it is unclear upon what basis the RO awarded the initial 10 percent rating for the Veteran's residuals of right shoulder arthroscopy, it is nevertheless apparent that even the minimum 20 rating under DC 5201 is not warranted for the period August 1, 2006, to June 1, 2009, despite the Veteran's complaints of continuing pain.

While, as noted above, the Board concludes that, for the period August 1, 2006, to June 1, 2009, a higher disability evaluation under DC 5201 is not warranted for the Veteran's residuals of right shoulder arthroscopy, the Board has also considered whether other diagnostic codes are applicable to the disorder.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  The remaining diagnostic codes applicable to the shoulder and arm are 5200 (articulation, ankylosis of the scapulohumeral); 5202 (other impairment of the humerus); and 5203 (impairment of the clavicle or scapula).  However, as the claims folder contains no medical evidence showing that the Veteran has been diagnosed with any of these conditions, an increased evaluation for his residuals of right shoulder arthroscopy under any of these diagnostic codes is not warranted.  

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca, the Board has considered the Veteran's continuous reports of chronic right shoulder pain.  See DeLuca v. Brown, supra.  In this regard, however, the Board finds that the current 10 percent rating already contemplates the potential problems associated with a post-operative shoulder disability, such as pain on motion.  As such, the Board finds that the currently-assigned rating already contemplates the degree of functional loss demonstrated for the period August 1, 2006, to June 1, 2009.
The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that, for this portion of the appeals period, the Veteran's service-connected right shoulder disability was not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The Veteran's disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by his disability.  Higher ratings are available for greater levels of disability and increased symptoms.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Board notes that, in addition to the medical evidence, it has also considered the Veteran's claims that he is entitled to a higher disability rating for the aforementioned period.  In this respect, the Court has repeatedly held that, a veteran, as a layperson, is competent to report that which he experiences with his own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, there is nothing of record to indicate that the Veteran has the requisite medical knowledge and training to accurately assess the range of motion in his right shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board).  Nonetheless, even if he were found to have such knowledge, the Board finds that the probative value of any such assessment would be outweighed by that of the VA examiner, who clearly does have the expertise to make such findings.  

In summary, the Board concludes that the evidence of record is against Veteran's claim for an increased initial rating for residuals of right shoulder arthroscopy under DC 5201 for the period August 1, 2006, to June 1, 2009.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 
38 U.S.C.A. § 5107(b) is therefore not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B.  Entitlement to an initial evaluation in excess of 30 percent for residuals of right shoulder arthroscopy from June 2, 2009, forward.

Based on a review of the complete evidence of record, the Board concludes that, for the period June 2, 2009, forward, the probative evidence is against finding that a rating in excess of the current 30 percent evaluation is warranted for the Veteran's residuals of right shoulder arthroscopy under DC 5201.  As discussed above, despite his complaints of continuing right shoulder pain following his 2006 surgery, after his service retirement in July 2006, there is no probative evidence that he either sought or received treatment for his right shoulder disability until November 2008, when he was seen at the VAMC, at which time, range of motion was not indicated.  At that time, although the examiner observed that the Veteran had a partial tear of the right supraspinatus tendon, confirmed by an MRI, there was no indication that his right arm range of motion had substantially decreased since the VA examination.  On June 2, 2009, when he was examined by Dr. Kwiat, it was noted that his right arm abduction was only 30 degrees.  As discussed above, under DC 5201, limitation of motion of the major extremity midway between the side and shoulder level warrants a 30 percent rating.  A higher, 40 percent rating is not warranted under DC 5201 unless limitation of motion of the major extremity is limited to no greater than 25 degrees from the side.  Here, the claims folder contains no such evidence showing a greater limitation of motion than what was demonstrated by Dr. Kwiat on June 2, 2009, and despite being informed (by the VCAA letter and Statement of the Case) of what evidence was necessary to warranted an increased rating, the Veteran has failed to produce any evidence of a worsening of his service-connected disability. 

The Board has also considered whether a higher disability rating is warranted for the Veteran's residuals of right shoulder arthroscopy under any other diagnostic codes.  See Butts v. Brown, supra.  As noted above, however, the other diagnostic codes applicable to the arm and shoulder, DC's 5200, 5202 and 5203, are not applicable, as there is no probative evidence that the Veteran has been diagnosed with any of the conditions covered by those codes.  

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca, the Board has considered the Veteran's continuous reports of chronic right shoulder pain.  See DeLuca v. Brown, supra.  In this regard, however, the Board finds that the current 30 percent rating already contemplates the potential problems associated with a post-operative shoulder disability, such as pain and stiffness on motion.  As such, the Board finds that the currently-assigned rating already contemplates the degree of functional loss demonstrated for the period June 2, 2009, forward.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, as discussed above, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun, supra.  In this case, the Board concludes that, for the period June 2, 2009, forward, the Veteran's service-connected right shoulder disability has not been found to be so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The Veteran's residuals of right shoulder arthroscopy has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by his disability.  Higher ratings are available for greater levels of disability and increased symptoms.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Board notes that, in addition to the medical evidence, the Board has also considered the Veteran's claims that he is entitled to a higher disability rating for the period June 2, 2009, forward.  As noted above, although the Veteran, as a layperson, is competent to report that which he experiences with his own senses, there is nothing of record to indicate that he has the requisite medical knowledge and training to accurately assess the current range of motion of his right shoulder.  See Jandreau v. Nicholson, supra.  Nonetheless, even if he were found to have such knowledge, the Board finds that the probative value of any such assessment would be outweighed by that of the most recent evidence of record, the statement from his physician, who clearly does have the expertise to make such findings.  

In summary, the Board concludes that the evidence of record is against Veteran's claim for an increased initial rating for residuals of right shoulder arthroscopy under DC 5201 for the period June 2, 2009, forward.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. 
§ 5107(b) is therefore not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).





ORDER

Entitlement to an initial evaluation in excess of 10 percent for residuals of right shoulder arthroscopy from August 1, 2006, to June 1, 2009, is denied.  

Entitlement to an initial evaluation in excess of 30 percent for residuals of right shoulder arthroscopy for the period since June 2, 2009, is denied.


REMAND

A.  Entitlement to service connection for a low back disability.  

Review of the claims folder shows that, in October 2006, the Veteran was afforded a VA examination pursuant to his claim of a low back disability.  At that time, however, although it was noted that the Veteran had received treatment in service for repeated muscle spasms and bulging discs, the assessment following the examination was low back pain; there was no evidence of any low back or lumbar pathology.

In January 2011, the Veteran submitted a letter from his private physician, Dr. Kwiat, who noted that, during a December 2010 examination, his symptoms were consistent with degenerative disc disease of the low back with spasm and intermittent right-sided sciatica, which he said could be consistent with his 2005 in-service MRI, which revealed degenerative disc disease and disc bulging.  He further noted that a December 2010 lumbar spine x-ray revealed lumbar spondylosis.

In this case, because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the [V]eteran's service," but there is "insufficient competent medical evidence on file for the Secretary [of VA] to make a decision on the claim," a VA examination and opinion as to whether the Veteran's current low back disorder began during service or is related to an injury, or some other incident of service is necessary to adjudicate the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(1); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  See also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Therefore, while this case is in remand status, the RO should ensure that any additional VA treatment records since April 2009 are obtained and associated with the claims folder.  

B.  Entitlement to service connection for pes planus.

VA regulations state that claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (2010).   A pre-existing injury or disease will be presumed to have been aggravated by active service only where there is an increase in disability during such service, unless clear and unmistakable (obvious and manifest) evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).

Review of the Veteran's service records shows that, at the time of his 1986 service enlistment examination, he was found to have asymptomatic bilateral pes planus.  
Subsequent treatment records show that in 1990, the Veteran was again diagnosed with pes planus and was fitted for shoe insoles.  During his March 2006 service retirement examination, he was once again noted to have pes planus.

Review of post-service treatment records shows that, although the Veteran was scheduled to have a VA examination of his feet, during the October 2006 VA examination, a foot examination was not performed.  

In this regard, the Board notes that VA's duty to assist includes the duty to provide an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, the Board notes that the claims folder also contains a statement from Dr. Kwiat, dated November 2009, in which he noted that he had recently examined the Veteran for complaints of bilateral foot pain and found that he had "fairly severe pes planus."  However, Dr. Kwiat did not provide an opinion (and there is no indication that he reviewed any of the Veteran's service treatment records) regarding whether the Veteran's pes planus actually increased in severity during service beyond the course of its normal progression .  

Accordingly, the Board finds that a VA examination is necessary in order to obtain an opinion as to whether the Veteran's pes planus was permanently-aggravated by active duty service.  

In addition, because the Board observes that the Veteran has undergone treatment at the Tampa, Florida, VA podiatry clinic, but the most recent treatment reports of record are dated April 2009, the RO/AMC should ensure that any additional VA treatment records since that time are obtained and associated with the claims folder.  Moreover, because there are no actual treatment records from Dr. Kwiat (only his November 2009 letter reporting his examination findings), the RO/AMC should request that the Veteran submit a release form allowing VA to obtain any private podiatry treatment records.

Finally, the Board observes that, although the Veteran received VCAA notice pertaining to obtaining service connection on a direct basis, it appears that he was never afforded VCAA notice regarding how to substantiate a claim of entitlement to service connection based on aggravation.  Therefore, on remand, the RO/AMC should assure that the Veteran receives proper VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran an updated VCAA letter informing him of the requirements for substantiating a claim of entitlement to service connection based on aggravation of the condition by military service.

2.  With any necessary identification by the Veteran, obtain all available VA treatment records pertaining to the Veteran's low back disorder and pes planus since April 2009 and associate with the claims folder.  Any negative reply should be associated with the claims folder.

3.  Send the Veteran a release form(s) and ask him to identify any private medical providers, to include Dr. Kwiat, that have treated him for a low back disorder or pes planus since service.  Any records obtained should be associated with the claims folder.  Any negative reply should be included in the claims folder.

4.  Following completion of the above, schedule the Veteran for an appropriate VA examination with an individual with the proper expertise to determine the nature, approximate onset date and/or etiology of any current low back disorder.  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review in conjunction with the examination and the examiner must note that it has been reviewed.  The examiner should also elicit from the Veteran his history of low back injuries, symptomatology and treatment.  

For any low back disorder(s) found on examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder(s) had its onset during service or is related to any incident of service.  Any opinion expressed must be accompanied by a complete rationale, to include a discussion of the Veteran's documented medical history, as well as his statements and assertions.  In addition, the examiner should discuss the effect, if any, that any diagnosed low back disorder has on the Veteran's occupational activities and activities of daily life.  Any and all opinions must be accompanied by a complete rationale.

5.  Following completion of the above, schedule the Veteran for an appropriate VA examination with an individual with the proper expertise to determine the nature, approximate onset date and/or etiology of any current unilateral or bilateral pes planus.  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review in conjunction with the examination and the examiner must note that it has been reviewed.  The examiner should also elicit from the Veteran his history of flat feet/pes planus symptomatology and treatment, to include any foot injuries during service.  

a.)  For any diagnosis of pes planus found on examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder had its onset during service or is related to any incident of service.  Any opinion expressed must be accompanied by a complete rationale, to include a discussion of the Veteran's documented medical history, as well as his statements and assertions.  

b.)  Alternatively, if the examiner determines that the Veteran has unilateral or bilateral pes planus that pre-existed military service, he/she should render an opinion as to whether it is at least as likely as not that the condition, first diagnosed during the Veteran's 1986 service enlistment examination, was aggravated (a permanent worsening of the underlying condition, as opposed to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability) beyond the course of its natural progression during service.  In addition, the examiner should discuss the effect, if any, that any diagnosed pes planus has on the Veteran's occupational activities and activities of daily life.  Any and all opinions must be accompanied by a complete rationale.


If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether i) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); ii) the question falls outside of the limits of current medical knowledge or scientific development; iii) the condition manifested in an unusual way, such that its cause or origin is unknowable; or iv) there are other risk factors for developing the condition.

6.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


